  Case: 4:21-cv-00040-SPM Doc. #: 6 Filed: 01/21/21 Page: 1 of 3 PageID #: 313




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

BRIAN G. HAGG,                                     )
                                                   )
                Petitioner,                        )
                                                   )            No. 4:21-cv-00040-SPM
        v.                                         )
                                                   )
TARA TUBBESING,                                    )
                                                   )
                Respondent.                        )

                          OPINION, MEMORANDUM AND ORDER

        This matter comes before the Court on review of self-represented petitioner Brian G.

Hagg’s petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docket No. 1). For the

reasons discussed below, the Court will transfer this case to the United States District Court for

the Western District of Missouri.

                                            Background

        Petitioner is currently being held at the Northwest Missouri Psychiatric Rehabilitation

Center in St. Joseph, Missouri. He has filed a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. (Docket No. 1). In the petition, petitioner states that he is challenging his criminal

case, which is State of Missouri v. Hagg, No. 16LW-CR01420-01 (39th Jud. Cir., Lawrence

County). He notes that he was not convicted in this case, but has been detained without a trial, due

to his mental health. (Docket No. 1 at 2). Petitioner is seeking “release from [the] Department of

Mental Health of Missouri.” (Docket No. 1 at 14).

                                              Discussion

        According to the information provided in the petition, and corroborated by the Court’s

review of petitioner’s state court records, the case that petitioner is challenging arose in the Circuit
  Case: 4:21-cv-00040-SPM Doc. #: 6 Filed: 01/21/21 Page: 2 of 3 PageID #: 314




Court of Lawrence County, Missouri. He is currently being held in the Northwest Missouri

Psychiatric Rehabilitation Center in St. Joseph, Missouri. Lawrence County is in the Southwestern

Division of the Western District of Missouri, while St. Joseph is in the St. Joseph Division of the

Western District of Missouri. See 28 U.S.C. § 105(b)(5).

                Where an application for a writ of habeas corpus is made by a person
                in custody under the judgment and sentence of a State court of a
                State which contains two or more Federal judicial districts, the
                application may be filed in the district court for the district wherein
                such person is in custody or in the district court for the district within
                which the State court was held which convicted and sentenced him
                and each of such district courts shall have concurrent jurisdiction to
                entertain the application. The district court for the district wherein
                such an application is filed in the exercise of its discretion and in
                furtherance of justice may transfer the application to the other
                district court for hearing and determination.

28 U.S.C. § 2241(d). Pursuant to this section, the United States District Court for the Western

District of Missouri has jurisdiction to hear this case. This is because the case that petitioner is

challenging arose in the Western District, and because he is also being held in the Western District.

        Additionally, 28 U.S.C. § 1404(a) provides that a district court, for the convenience of the

parties and witnesses and in the interest of justice, may transfer any civil action to any other district

or division where it might have been brought. Transfer of this action is appropriate because

petitioner’s claims are based on a case arising in a circuit court located within the Western District

of Missouri. The relevant records are thus located there. Furthermore, if a hearing is required, the

Western District would be more convenient for witnesses.

        As such, the Court will order that this case be transferred to the United States District Court

for the Western District of Missouri. Petitioner’s motion for leave to proceed in forma pauperis

(Docket No. 2), and motion for temporary restraining order (Docket No. 5) will remain pending,

subject to review by the Western District.



                                                    2
  Case: 4:21-cv-00040-SPM Doc. #: 6 Filed: 01/21/21 Page: 3 of 3 PageID #: 315




       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall transfer this case to the United

States District Court for the Western District of Missouri. See 28 U.S.C. § 2241(d).

       Dated this 21st day of January, 2021.




                                                   HENRY EDWARD AUTREY
                                                 UNITED STATES DISTRICT JUDGE




                                                3
